    Case 18-33967-bjh11 Doc 572 Filed 02/26/19                  Entered 02/26/19 10:17:08             Page 1 of 14




The following constitutes the ruling of the court and has the force and effect therein described.

                                                                ______________________________
 Signed February 26, 2019                                       United States Bankruptcy Judge
______________________________________________________________________


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                          §
         In re:                                           §       Chapter 11
                                                          §
         Senior Care Centers, LLC, et al., 1              §       Case No. 18-33967 (BJH)
                                                          §
                                 Debtors.                 §       (Jointly Administered)

           FINDINGS OF FACT AND CONCLUSIONS OF LAW REGARDING THE FINAL
           ORDER (I) AUTHORIZING THE USE OF CASH COLLATERAL, (II) GRANTING
              ADEQUATE PROTECTION, (III) MODIFYING THE AUTOMATIC STAY,
            (IV) SETTING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF
                  RELATING TO USE OF KEYBANK, N.A.’S CASH COLLATERAL

                  Upon the motion (the “Motion”) [Doc. No. 476] of the KeyBank Debtors (defined herein)

     and by agreement with KeyBank, N.A. (“Lender”), memorialized in the Agreed Final Order (i)

     Authorizing the Use of Cash Collateral, (ii) Granting Adequate Protection, (iii) Modifying the

     Automatic Stay, and (iv) Granting Related Relief Relating to the Use of KeyBank, N.A.’s Cash

     Collateral (the “Final Order”) [Doc. No. 561]; the Court having jurisdiction over this matter

     pursuant to 28 U.S.C. §§ 157 and 1334(b); and the Court having found that this matter is a core


     1
        A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, is attached hereto as Exhibit 1.


     66418474.2
Case 18-33967-bjh11 Doc 572 Filed 02/26/19               Entered 02/26/19 10:17:08           Page 2 of 14



proceeding pursuant to 28 U.S.C. § 157(b)(2), and the Court having found that venue of this

proceeding and the Final Order in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and the Court having determined that the relief set forth in the Final Order is in the best interests

of the Debtors, their estates, their creditors, and other parties in interest; and it appearing that

proper and adequate notice of the Final Order has been given, under the circumstances, and that

no other or further notice is necessary; and upon the record herein; and after due deliberation

thereon; and good and sufficient cause appearing therefor:

        IT IS HEREBY FOUND THAT: 2

        A.      On December 4, 2018 (the “Petition Date”), the Debtors filed petitions for relief

under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy

Code”).

        B.      Since the Petition Date, the Debtors have continued in the management and

operation of their businesses and property as debtors in possession pursuant to Bankruptcy Code

sections 1107 and 1108.

        C.      Debtors PM Management – Killeen I NC, LLC, PM Management – Killeen II NC,

LLC, PM Management – Killeen III NC, LLC (collectively, the “Subtenants”) are operators of

senior care facilities known as The Rosewood Retirement Community, Indian Oaks Living Center,

and Hill Country Rehab and Nursing Center (collectively, the “Facilities”). The Subtenants

sublease the Facilities from Debtor PM Management – Portfolio VIII NC, LLC (the “Master

Tenant” and together with the Subtenants, the “KeyBank Debtors”), who in turn has leased the



2
  The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of
law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule
9014. To the extent any of the following findings of fact constitute conclusions of law, they are adopted as
such. To the extent any of the following conclusions of law constitute findings of fact, they are adopted as
such.


Findings of Fact and Conclusions of Law – Page 2
Case 18-33967-bjh11 Doc 572 Filed 02/26/19            Entered 02/26/19 10:17:08         Page 3 of 14



Facilities from their owners, HC-RW Associates, Ltd., H-C Associates, Ltd., and HC Hill Country

Associates, Ltd. (collectively, the “Borrowers”).

       D.      The KeyBank Debtors stipulate and agree that the Subtenants are operators of

skilled nursing facilities located on real property owned by the Borrowers, which were financed

by the Lender in conjunction with programs run by the U.S. Department of Housing and Urban

Development (“HUD”) and insured by HUD. The KeyBank Debtors stipulate and agree that the

KeyBank Debtors and the Borrowers are each parties to regulatory agreements with HUD

(collectively the “Regulatory Agreements,” each a “Regulatory Agreement”). The KeyBank

Debtors stipulate and agree that the Subtenants are parties to operator Regulatory Agreements,

the Master Tenant is a party to a master tenant Regulatory Agreement, and the Borrowers are

parties to Borrower Regulatory Agreements. The KeyBank Debtors stipulate and agree that they

are obligated under the Regulatory Agreements and are subject to applicable HUD statutes,

regulations, rules, policies and procedures.

       E.      The KeyBank Debtors stipulate and agree that certain loans made by Lender to the

Borrowers are secured by assignments of the rents, leases, and revenue from the KeyBank Debtors,

as well as security interests in and liens against the Subtenants’ (i) fixtures, furniture, equipment,

and other goods and tangible personal property, (ii) licenses, permits, government receivables

accounts, government payments and other healthcare assets, (iii) funds, monies, securities whether

in escrow, lock boxes, depository, blocked accounts, or otherwise, (iv) accounts, accounts

receivable, general intangibles, chattel paper, instruments, rights to payment, inventory, goods,

cash, cash proceeds, bank accounts, deposit accounts, (v) all security or other deposits; and (vi) all

products and proceeds of the foregoing (as further defined and described in the Lease and Security

Documents).




Findings of Fact and Conclusions of Law – Page 3
Case 18-33967-bjh11 Doc 572 Filed 02/26/19           Entered 02/26/19 10:17:08         Page 4 of 14



       F.      The KeyBank Debtors stipulate and agree that they are obligated under the master

lease agreement, sublease agreements, security agreements, instruments, operator and regulatory

documents listed on Exhibit 2 hereto (collectively, the “Lease and Security Documents”) to the

extent that they are a party to such Lease and Security Documents. Any and all monetary and

nonmonetary obligations of the KeyBank Debtors under the Lease and Security Documents as of

the Petition Date are referred to herein as the “Prepetition Obligations.” The acknowledgments

and stipulations in Paragraphs D, E, F and G of these Findings of Fact and Conclusions of Law

shall be binding on the KeyBank Debtors but not on any other party-in-interest in these cases,

except to the extent provided in Paragraph 7 of the Final Order.

       G.      The KeyBank Debtors further stipulate and agree as follows:

               (1)    As of the Petition Date, the Lease and Security Documents are each valid
                      and enforceable against each of the KeyBank Debtors that is a party thereto,
                      and none of the KeyBank Debtors possesses, and each agrees not to assert,
                      any claim (as such term is defined in Bankruptcy Code section 101(5)),
                      counterclaim, setoff, or defense of any kind, nature or description which
                      would in any way affect the validity or enforceability of the Lease and
                      Security Documents;

               (2)    As of the Petition Date, the Prepetition Obligations constitute legal, valid,
                      and binding obligations of the KeyBank Debtors, as applicable, enforceable
                      in accordance with the terms of the Lease and Security Documents; no
                      offsets, defenses or counterclaims to any of the Prepetition Obligations
                      exist; no portion of the Prepetition Obligations is subject to
                      recharacterization, disallowance, reduction or subordination pursuant to the
                      Bankruptcy Code or non-bankruptcy law; the Prepetition Obligations
                      constitute allowable secured claims; and the KeyBank Debtors have
                      irrevocably waived, discharged, and released any rights they may have to
                      challenge or object to the Prepetition Obligations, and/or to challenge or
                      object to the security for the Prepetition Obligations;

               (3)    As of the Petition Date, the Lender’s liens and security interests with respect
                      to the KeyBank Debtors’ collateral described in the Lease and Security
                      Documents, including but not limited to rents, accounts, cash (but only as
                      to cash of the Key Bank Debtors that was held in the Killeen Entity
                      Accounts on or after January 23, 2019), receivables, and/or contract rights,
                      including the proceeds (perfected as to deposit accounts only as proceeds)
                      of the foregoing that were deposited to the Killen Entity Accounts on or


Findings of Fact and Conclusions of Law – Page 4
Case 18-33967-bjh11 Doc 572 Filed 02/26/19           Entered 02/26/19 10:17:08         Page 5 of 14



                      after January 23, 2019 (collectively, the “Prepetition Collateral”) are valid,
                      enforceable and perfected (by the filing financing statements and the
                      recording of assignments of rents and leases with the applicable county
                      agencies,), and are not subject to recharacterization, disallowance, reduction
                      or subordination pursuant to the Bankruptcy Code or non-bankruptcy law.
                      All of such financing statements and relevant instruments were validly
                      authorized by the KeyBank Debtors and validly executed by authorized
                      representatives of the KeyBank Debtors. Pursuant to the Lease and Security
                      Documents, the Lender has first priority security interests in and liens on all
                      of the Prepetition Collateral, including the Cash Collateral (defined herein)
                      and all proceeds of the Prepetition Collateral, to secure payment of the
                      Prepetition Obligations;

              (4)     The Lender’s security interests and liens have attached to all funds (resident
                      at a Killeen Entity Account on or after January 23, 2019) and property of
                      the KeyBank Debtors consisting of the Prepetition Collateral and the
                      products and proceeds thereof, and the Lender’s security interests and liens
                      will, notwithstanding the commencement of these Chapter 11 Cases, as of
                      the Petition Date and thereafter, attach to the products and other proceeds
                      of the Prepetition Collateral resident at a Killen Entity Account on or after
                      January 23, 2019. Without limiting the foregoing, the Lender’s security
                      interests and liens attach to all cash resident at a Killen Entity Account on
                      or after January 23, 2019, all other deposit accounts of the Key Bank
                      Debtors, or other cash equivalents now or hereafter in the possession,
                      custody or control of the KeyBank Debtors that constitutes the proceeds or
                      products of the Prepetition Collateral, but specifically excluding any cash
                      held in the Killeen Entity Accounts on or before January 22, 2019 or any
                      other bank account held by or in the name of any of the Debtors other than
                      the Key Bank Debtors, (the “Cash Collateral”).

       H.     The KeyBank Debtors have requested that the Lender consent to the KeyBank

Debtors’ use of Cash Collateral and the Lender is willing to consent to the KeyBank Debtors’ use

of Cash Collateral on the terms and conditions provided herein and in the Final Order. The Lender

is relying on the terms, conditions, and protections provided herein and in the Final Order in so

consenting.

       I.     The agreements and arrangements described and authorized in the Final Order have

been negotiated at arm’s-length with all parties represented by counsel, are fair and reasonable

under the circumstances, and are enforceable in accordance with their terms. The KeyBank

Debtors and the Lender are acting in good faith with respect to the use of Cash Collateral as


Findings of Fact and Conclusions of Law – Page 5
Case 18-33967-bjh11 Doc 572 Filed 02/26/19           Entered 02/26/19 10:17:08         Page 6 of 14



provided in the Final Order. The superpriority claims, security interests and liens and other

protections granted to the Lender pursuant to the Final Order (1) are fair and reasonable and satisfy

the requirements of the Bankruptcy Code, and (2) will not be affected by any subsequent reversal,

modification, vacatur or amendment of the Final Order or any other order, as provided in

Bankruptcy Code section 363(m).

           J.   The liens and security interests granted to the Lender in the Final Order shall not

prime or impair any validly perfected lien or security interest senior to the liens and security

interests of the Lender with respect to the KeyBank Debtors’ assets and properties in existence as

of the Petition Date, if any (the “Prior Senior Liens”). The granting of the replacement liens,

superpriority administrative claims and other agreements of the KeyBank Debtors in the Final

Order constitute adequate protection to the Lender for the KeyBank Debtors’ use of Cash Collateral

for purposes of the Final Order.

           K.   Good cause has been shown for entry of the Final Order. Without use of Cash

Collateral, the KeyBank Debtors will not be able to fund their day-to-day operations, including

payroll for their employees and ongoing services to their residents. Unless the Court authorizes

the use of Cash Collateral, the KeyBank Debtors will be unable to pay for the goods and services

necessary to preserve and maximize the value of the KeyBank Debtors’ assets. Accordingly, the

Final Order is required to avoid immediate and irreparable harm to the KeyBank Debtors’ estates.

Entry of the Final Order is in the best interests of the KeyBank Debtors, their creditors, and the

estates.


                                       ###End of Order###




Findings of Fact and Conclusions of Law – Page 6
Case 18-33967-bjh11 Doc 572 Filed 02/26/19         Entered 02/26/19 10:17:08   Page 7 of 14



Ordered submitted by:


  /s/ E. P. Keiffer
  E.P. Keiffer
  State Bar No. 11181700
  Kevin D. McCullough
  State Bar No. 00788005
  Rochelle McCullough, LLP
  325 North Saint Paul St., Suite 4500
  Dallas, Texas 75201
  Telephone: (214) 953-0182
  Facsimile: (214) 953-0185
  pkeiffer@romclaw.com
  Kdm@romclaw.com

  Conflicts Counsel to the Debtors and
  Debtors in Possession




Findings of Fact and Conclusions of Law – Page 7
Case 18-33967-bjh11 Doc 572 Filed 02/26/19    Entered 02/26/19 10:17:08   Page 8 of 14



                                      Exhibit 1

                                (Sorted Alphabetically)

 #     Debtor Name                                         Case No.          EIN
 1.    Alief SCC LLC                                       18-33987          0523
 2.    Bandera SCC LLC                                     18-33989          0617
 3.    Baytown SCC LLC                                     18-33992          0778
 4.    Beltline SCC LLC                                    18-33996          7264
 5.    Booker SCC LLC                                      18-33999          0967
 6.    Bossier SCC LLC                                     18-34003          2017
 7.    Bradford SCC LLC                                    18-34004          9535
 8.    Brinker SCC LLC                                     18-34005          7304
 9.    Brownwood SCC LLC                                   18-33968          0677
 10.   Capitol SCC LLC                                     18-34006          1750
 11.   CapWest-Texas LLC                                   18-34008          4897
 12.   Cedar Bayou SCC LLC                                 18-34010          8889
 13.   Clear Brook SCC LLC                                 18-34012          1877
 14.   Colonial SCC LLC                                    18-34014          4385
 15.   Community SCC LLC                                   18-33969          7951
 16.   Corpus Christi SCC LLC                              18-34016          9807
 17.   Crestwood SCC LLC                                   18-34017          7349
 18.   Crowley SCC LLC                                     18-33970          6697
 19.   CTLTC Real Estate, LLC                              18-34018          0202
 20.   Fairpark SCC LLC                                    18-34020          7381
 21.   Gamble Hospice Care Central LLC                     18-34022          6688
 22.   Gamble Hospice Care Northeast LLC                   18-34025          6661
 23.   Gamble Hospice Care Northwest LLC                   18-34027          2044
 24.   Gamble Hospice Care of Cenla LLC                    18-34029          4510
 25.   Green Oaks SCC LLC                                  18-33971          7218
 26.   Harbor Lakes SCC LLC                                18-33972          7299
 27.   Harden HUD Holdco LLC                               18-34032          1502
 28.   Harden Non-HUD Holdco LLC                           18-34035          3391
 29.   Harden Pharmacy LLC                                 18-34036          1995
 30.   Hearthstone SCC LLC                                 18-34037          9154
 31.   Hewitt SCC LLC                                      18-33973          7237
 32.   HG SCC LLC                                          18-34040          7415
 33.   Hill Country SCC LLC                                18-34043          4199
 34.   Holland SCC LLC                                     18-33974          1427
 35.   Hunters Pond SCC LLC                                18-34045          2886
 36.   Jacksonville SCC LLC                                18-34046          4216
 37.   La Hacienda SCC LLC                                 18-34049          1074
 38.   Lakepointe SCC LLC                                  18-34050          7457
 39.   Major Timbers LLC                                   18-34052          7477
 40.   Marlandwood East SCC LLC                            18-34054          1871

Exhibit 1 – Page 1
Case 18-33967-bjh11 Doc 572 Filed 02/26/19    Entered 02/26/19 10:17:08   Page 9 of 14



 #     Debtor Name                                         Case No.          EIN
 41.   Marlandwood West SCC LLC                            18-34058          2192
 42.   Meadow Creek SCC LLC                                18-34064          9278
 43.   Midland SCC LLC                                     18-34065          4231
 44.   Mill Forest Road SCC LLC                            18-34066          5137
 45.   Mission SCC LLC                                     18-33975          8086
 46.   Mullican SCC LLC                                    18-34067          7499
 47.   Mystic Park SCC LLC                                 18-34068          1898
 48.   Normandie SCC LLC                                   18-34069          1542
 49.   Onion Creek SCC LLC                                 18-34070          7425
 50.   Park Bend SCC LLC                                   18-34071          9410
 51.   Pasadena SCC LLC                                    18-34072          1694
 52.   Pecan Tree SCC LLC                                  18-34073          4241
 53.   Pecan Valley SCC LLC                                18-34074          9585
 54.   Pleasantmanor SCC LLC                               18-34075          7536
 55.   PM Management - Allen NC LLC                        18-34076          4961
 56.   PM Management - Babcock NC LLC                      18-34077          7829
 57.   PM Management - Cedar Park NC LLC                   18-34078          1050
 58.   PM Management - Corpus Christi NC II LLC            18-34079          5231
 59.   PM Management - Corpus Christi NC III LLC           18-34080          5129
 60.   PM Management - Corsicana NC II LLC                 18-34081          9281
 61.   PM Management - Corsicana NC III LLC                18-34082          9353
 62.   PM Management - Corsicana NC LLC                    18-34083          1333
 63.   PM Management - Denison NC LLC                      18-34084          5022
 64.   PM Management - El Paso I NC LLC                    18-34085          2965
 65.   PM Management - Fredericksburg NC LLC               18-34086          0599
 66.   PM Management - Frisco NC LLC                       18-34087          5082
 67.   PM Management - Garland NC LLC                      18-33979          5137
 68.   PM Management - Golden Triangle NC I LLC            18-33980          9478
 69.   PM Management - Golden Triangle NC II LLC           18-33981          9536
 70.   PM Management - Golden Triangle NC III LLC          18-33982          9597
 71.   PM Management - Golden Triangle NC IV LLC           18-33983          9654
 72.   PM Management - Killeen I NC                       18-33984          3105
       LLC
 73.   PM Management - Killeen II NC                      18-33985          3179
       LLC
 74.   PM Management - Killeen III NC                     18-33986          3245
       LLC
 75.   PM Management - Lewisville NC LLC                   18-33988          5296
 76.   PM Management - New Braunfels NC LLC                18-33990          6293
 77.   PM Management - Park Valley NC LLC                  18-33991          7186
 78.   PM Management - Pflugerville AL LLC                 18-33993          4007
 79.   PM Management – Portfolio IX NC, LLC                19-30253          1841


Exhibit 1 – Page 2
Case 18-33967-bjh11 Doc 572 Filed 02/26/19       Entered 02/26/19 10:17:08   Page 10 of 14



  #      Debtor Name                                           Case No.          EIN
  80.    PM Management – Portfolio V NC, LLC                   19-30249          2086
  81.    PM Management – Portfolio VI NC, LLC                  19-30250          5354
  82.    PM Management – Portfolio VII NC, LLC                 19-30251          9728
  83.    PM Management – Portfolio VIII                       19-30252          3048
         NC, LLC
  84.    PM Management - Portland AL LLC                       18-33994          5018
  85.    PM Management - Portland NC LLC                       18-33995          4928
  86.    PM Management - Round Rock AL LLC                     18-33997          5304
  87.    PM Management – San Antonio AL, LLC                   19-30254          4069
  88.    PM Management - San Antonio NC LLC                    18-33998          1216
  89.    Presidential SCC LLC                                  18-34000          1913
  90.    Redoak SCC LLC                                        18-33976          7569
  91.    Riverside SCC LLC                                     18-34001          1889
  92.    Round Rock SCC LLC                                    18-34002          8936
  93.    Rowlett SCC LLC                                       18-34007          7606
  94.    Ruston SCC LLC                                        18-34009          0242
  95.    RW SCC LLC                                            18-34011          7631
  96.    Sagebrook SCC LLC                                     18-34013          9571
  97.    San Angelo SCC LLC                                    18-34015          4254
  98.    San Antonio SCC, LLC                                  19-30261          4923
  99.    SCC Edinburg LLC                                      18-34019          1195
  100.   SCC Hospice Holdco LLC                                18-34021          3166
  101.   SCC Senior Care Investments LLC                       18-34023          4123
  102.   SCC Socorro LLC                                       18-34024          5459
  103.   Senior Care Center Management II LLC                  18-34026          1280
  104.   Senior Care Center Management LLC                     18-34028          7811
  105.   Senior Care Centers Home Health, LLC                  18-34030          1931
  106.   Senior Care Centers LLC                               18-33967          8550
  107.   Senior Rehab Solutions LLC                            18-34031          4829
  108.   Senior Rehab Solutions North Louisiana LLC            18-34033          1690
  109.   Shreveport SCC LLC                                    18-34034          1659
  110.   Solutions 2 Wellness LLC                              18-34038          4065
  111.   South Oaks SCC LLC                                    18-34039          8002
  112.   Springlake ALF SCC LLC                                18-34041          2436
  113.   Springlake SCC LLC                                    18-34042          9102
  114.   Stallings Court SCC LLC                               18-33977          7393
  115.   Stonebridge SCC LLC                                   18-34044          9234
  116.   Stonegate SCC LLC                                     18-33978          3005
  117.   Summer Regency SCC LLC                                18-34047          7782
  118.   TRISUN Healthcare LLC                                 18-34048          2497
  119.   Valley Grande SCC LLC                                 18-34051          1341
  120.   Vintage SCC LLC                                       18-34053          7710
  121.   West Oaks SCC LLC                                     18-34055          9535


 Exhibit 1 – Page 3
Case 18-33967-bjh11 Doc 572 Filed 02/26/19   Entered 02/26/19 10:17:08   Page 11 of 14



  #      Debtor Name                                       Case No.          EIN
  122.   Western Hills SCC LLC                             18-34056          1922
  123.   Weston Inn SCC LLC                                18-34057          7871
  124.   Westover Hills SCC LLC                            18-34059          3303
  125.   Whitesboro SCC LLC                                18-34060          7745
  126.   Windcrest SCC LLC                                 18-34061          9541
  127.   Windmill SCC LLC                                  18-34062          8067
  128.   Wurzbach SCC LLC                                  18-34063          9920




 Exhibit 1 – Page 4
Case 18-33967-bjh11 Doc 572 Filed 02/26/19          Entered 02/26/19 10:17:08       Page 12 of 14



                                            Exhibit 2

                                  Lease and Security Documents

        1.     Master Lease dated as of February 1, 2011, as amended by First Amendment to
 Master Lease Agreement dated February 1, 2015, as further amended by Master Lease Addendum
 dated February 1, 2015, by and between HC Hill Country Associates, Ltd., H-C Associates, Ltd.,
 HC-RW Associates, Ltd., and PM Management – Portfolio VIII NC, LLC (the “Master Lease
 Agreement”).

        2.     Sublease Agreement dated March 1, 2011, as amended by Addendum to Operating
 Lease dated as of February 1, 2015, by and between PM Management – Portfolio VIII NC, LLC
 and PM Management – Killeen I NC, LLC (the “Killeen I Sublease”).

        3.       Healthcare Deed of Trust, Assignment of Leases, Rents and Revenue and Security
 Agreement dated as of February 1, 2015, from HC-RW Associates, Ltd. to Ariel A. Mullin,
 Trustee, for the benefit of KeyBank National Association.

       4.     Healthcare Regulatory Agreement – Operator dated as of February 1, 2015 between
 PM Management – Killeen I NC, LLC and the U.S. Department of Housing and Urban
 Development (the “Killeen I Regulatory Agreement”).

       5.    Operator Security Agreement dated as of February 1, 2015, by and between PM
 Management – Killeen I NC, LLC and KeyBank National Association.

       6.    Assignment of Leases and Rents dated as of February 1, 2015 between PM
 Management – Killeen I NC, LLC and KeyBank National Association.

         7.     Master Lease Subordination, Non-Disturbance and Attornment Agreement dated
 as of February 1, 2015 by and among HC-RW Associates, Ltd., PM Management – Portfolio VIII
 NC, LLC, PM Management – Killeen I NC, LLC, PM Management – Killeen II NC, LLC, PM
 Management – Killeen III NC, LLC, KeyBank National Association, H-C Associates, Ltd., HC
 Hill Country Associates, Ltd.

        8.      Healthcare Facility Note (Multistate) dated as of February 1, 2015, HC-RW
 Associates, Ltd. jointly and severally promises to pay KeyBank National Association.

        9.      Second Lien Blocked Account Control Agreement (“Shifting Control”) dated as of
 February 12, 2015, by and among PM Management – Killeen I NC, LLC, KeyBank National
 Association, and JPMorgan Chase Bank, NA.

        10.    Sublease Agreement dated March 1, 2011, as amended by Addendum to Operating
 Lease dated as of February 1, 2015, by and between PM Management – Portfolio VIII NC, LLC
 and PM Management – Killeen III NC, LLC (the “Killeen III Sublease”).

        11.      Healthcare Deed of Trust, Assignment of Leases, Rents and Revenue and Security
 Agreement dated as of February 1, 2015, from HC Hill Country Associates, Ltd. to Ariel A. Mullin,
 Trustee, for the benefit of KeyBank National Association.

 Exhibit 2 (Lease and Security Documents) – Page 1
Case 18-33967-bjh11 Doc 572 Filed 02/26/19          Entered 02/26/19 10:17:08        Page 13 of 14



       12.    Healthcare Regulatory Agreement – Operator dated as of February 1, 2015,
 between PM Management – Killeen III NC, LLC and the U.S. Department of Housing and Urban
 Development (the “Killeen III Regulatory Agreement”).

       13.   Operator Security Agreement dated as of February 1, 2015, by and between PM
 Management – Killeen III NC, LLC and Keybank National Association.

       14.   Assignment of Leases and Rents dated as of February 1, 2015 between PM
 Management – Killeen III NC, LLC and Keybank National Association.

         15.    Master Lease Subordination, Non-Disturbance and Attornment Agreement dated
 as of February 1, 2015, by and among HC Hill Country Associates, Ltd., PM Management –
 Portfolio VIII NC, LLC, PM Management – Killeen I NC, LLC, PM Management – Killeen II
 NC, LLC, PM Management – Killeen III NC, LLC, Key Bank National Association, HC-RW
 Associates, Ltd., and H-C Associates, Ltd.

        16.     Healthcare Facility Note (Multistate) dated as of February 1, 2015, HC Hill Country
 Associates, Ltd., jointly and severally promises to pay KeyBank National Association.

       17.   Operator Security Agreement dated as of February 1, 2015, by and between PM
 Management – Killeen III NC, LLC and Key Bank National Association.

       18.   Assignment of Leases and Rents dated as of February 1, 2015, by and between PM
 Management – Killeen III NC, LLC and Key Bank National Association.

       19.    Guaranty dated as of January 31, 2011, made by Harden Healthcare, LLC, in favor
 of HC Hill Country Associates, Ltd., H-C Associates, Ltd., HC-RW Associates, Ltd. and Los
 Hermanos & Associates, Ltd.

         20.    Sublease Agreement dated as of March 1, 2011, by and between PM Management
 – Portfolio VIII NC, LLC and PM Management – Killeen XXX NC, LLC.

        21.     Second Lien Blocked Account Control Agreement (“Shifting Control”) dated as of
 February 12, 2015, by and among PM Management – Killeen III NC, LLC, KeyBank National
 Association, and JPMorgan Chase Bank, NA.

        22.    Blocked Account Control Agreement (“Government Receivables”) dated as of
 February 12, 2015, by and among PM Management – Killeen III NC, LLC, CIT Finance, LLC,
 KeyBank National Association, and JP Morgan Chase Bank NA.

        23.     Sublease Agreement dated March 1, 2011, as amended by Addendum to Operating
 Lease dated as of February 1, 2015, by and between PM Management – Portfolio VIII NC, LLC
 and PM Management – Killeen II NC, LLC (the “Killeen II Sublease” and together with the
 Killeen I Sublease and the Killeen III Sublease, the “Sublease Agreements”).

         24.     Healthcare Deed of Trust, Assignment of Leases, Rents and Revenue and Security
 Agreement dated as of February 1, 2015 from H-C Associates, Ltd. to Ariel A. Mullin, Trustee,
 for the benefit of KeyBank National Association.

 Exhibit 2 (Lease and Security Documents) – Page 2
Case 18-33967-bjh11 Doc 572 Filed 02/26/19           Entered 02/26/19 10:17:08        Page 14 of 14



         25.     Healthcare Regulatory Agreement – Operator dated as of February 1, 2015 between
 PM Management – Killeen II NC, LLC and U.S. Department of Housing and Urban Development
 (the “Killeen II Regulatory Agreement” and together with the Killeen I Regulatory Agreement and
 the Killeen III Regulatory Agreement, the “Regulatory Agreements”).

       26.   Operator Security Agreement dated as of February 1, 2015, by and between PM
 Management – Killeen II NC, LLC and KeyBank National Association.

       27.   Assignment of Leases and Rents dated as of February 1, 2015, by and between PM
 Management – Killeen II NC, LLC and KeyBank National Association.

        28.    Master Lease Subordination, Non-Disturbance and Attornment Agreement dated
 as of February 1, 2015, by and among H-C Associates, Ltd., PM Management – Portfolio VIII
 NC, LLC, PM Management – Killeen I NC, LLC, PM Management – Killeen II NC, LLC, PM
 Management – Killeen III NC, LLC, HC-RW Associates, Ltd., HC Hill Country Associates, Ltd.,
 and Key Bank National Association.

         29.     Healthcare Facility Note (Multistate) dated as of February 1, 2015, H-C Associates,
 Ltd., jointly and severally promises to pay KeyBank National Association.

        30.     Second Lien Blocked Account Control Agreement (“Shifting Control”) dated as of
 February 12, 2015, by and among PM Management – Killeen II NC, LLC, KeyBank National
 Association, and JPMorgan Chase Bank, NA.

        31.    Blocked Account Control Agreement (“Government Receivables”) dated as of
 February 12, 2015, by and among PM Management – Killeen II NC, LLC, CIT Finance, LLC,
 KeyBank National Association, and JP Morgan Chase Bank NA.




 Exhibit 2 (Lease and Security Documents) – Page 3
